The State of TexasAppellee/s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                     February 2, 2015

                                   No. 04-14-00560-CR

                                     Vernon TRAVIS,
                                        Appellant

                                             v.

                                THE STATE OF TEXAS,
                                      Appellee

                 From the 198th Judicial District Court, Kerr County, Texas
                                 Trial Court No. B13637
                       Honorable Stephen B. Ables, Judge Presiding


                                      ORDER
       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
Appellant’s brief is due February 13, 2014.


                                                  _________________________________
                                                  Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of February, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court